Citation Nr: 0601029	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  94-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the veteran's claim for service 
connection for a gastrointestinal disability.  The Board 
remanded the claim for additional development in April 1999, 
February 2001, January 2002, and November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required on his part.


REMAND

Additional development is needed prior to further disposition 
of the claim.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

In January 2002, the Board requested that the veteran be 
afforded a gastrointestinal examination to determine the 
nature, etiology and severity of any current gastrointestinal 
disorder.  The examiner was also requested specifically to 
comment as to whether any such disorder was related to the 
veteran's period of active service, to include a hernia 
repair he underwent during service.  The record reflects that 
the veteran underwent a VA gastrointestinal examination in 
September 2002.  In the examination report, the examiner gave 
a history of the veteran's disabilities as reported by the 
veteran, reported findings on physical examination, and 
diagnosed the veteran as follows:  "1) irritable bowel 
syndrome by history; 2) chronic constipation; and 3) no 
significant intestinal disease."
In November 2003, the Board again remanded the claim, 
requesting that the veteran's claims folder be forwarded to 
the September 2002 examiner (or to another if he was 
unavailable), and that he comment as to whether "chronic 
constipation" was considered to be a disability, and as to 
whether "it [was] as likely as not that the veteran had a 
current gastrointestinal disability, to include irritable 
bowel syndrome, spastic colon, colitis, and chronic 
constipation, ...and if so, [whether such disorders were] 
related to service."

The record reflects that the claims folder was returned to 
the same examiner who conducted the September 2002 
examination, and that he reviewed the claims file prior to 
writing an addenda to that examination, which stated, 
"[p]atient has no significant bowel disease.  Irritable 
bowel syndrome or chronic constipation are considered 
disorders but not diseases.  His colonoscopy exam was 
essentially negative except for pseudomembranous colitis 
secondary to antibiotics.  This is a self-limited condition.  
No significant disease."

This statement is insufficient in answering the question 
posed by the Board, that is, whether his diagnosed 
gastrointestinal disorders are related to his period of 
active service, to include gastrointestinal complaints and a 
hernia repair he underwent during service.  The Board thus 
finds that an additional remand is required so that a more 
complete medical opinion may be rendered.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following actions:

1.  Forward the claims folder to a 
qualified VA physician to review the 
record and render an etiological 
opinion.  No additional physical 
examination of the veteran is 
necessary, unless the examining 
physician determines otherwise.  The 
examiner should indicate that the 
claims folder has been reviewed and 
that he or she has taken into account 
the medical records of prior treatment 
referable to a gastrointestinal 
disorder.  The examiner should identify 
all currently existing gastrointestinal 
disorders, and then, based upon a 
review of the historical records and 
medical principles, provide an opinion 
as to whether there is a 50 percent or 
greater probability that any current 
gastrointestinal disorder is 
etiologically related to the veteran's 
active service, to include 
gastrointestinal complaints made by the 
veteran in service, or to a hernia 
repair during service.  If necessary, 
the examiner should attempt to 
reconcile his/her opinion with the 
statements made by the VA examiner in 
September 2002.   The rationale for all 
opinions expressed must be provided.

If the examiner feels that the 
requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

2.  Thereafter, the RO must review the 
claims folder and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the examination report 
is deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (2005).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 
11 Vet. App. 268 (1998).

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a 
gastrointestinal disability.  If 
further action remains adverse to the 
veteran, provide the veteran and any 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

